Exhibit 10.1 Steve Kenny Tysoe Warwickshire United Kingdom February 12, 2016 Dear Steve Contract of employment This letter is your contract of employment and includes a statement of the applicable terms of your employment as required by section 1 of the Employment Rights Act 1996. 1. Commencement of Employment Your employer is H.B. Fuller U.K. Limited (the “ Company ”). Your employment under this agreement commenced with effect from June 1, 2015. Your previous employment counts towards your period of continuous employment with the Company which therefore began on 1 October 2009. 2. Position and Duties You are employed as Senior Vice President, Emerging Markets or in such other position as the Company may reasonably require. Your role will involve such duties as are consistent with your position and any other duties as may be assigned to you by the Company. You are also serving as an Executive Officer of H.B. Fuller Company, a Minnesota corporation, headquartered in Vadnais Heights, Minnesota, U.S.A. You will faithfully and diligently exercise such powers and perform such duties on behalf of the Company or any other Group Company as are consistent with your position and as may be assigned to you from time to time and you shall at all times act in the best interests of, and not do anything that is harmful to, the Company or any other Group Company. You will at all times comply with and shall not cause the Company or any other Group Company to breach any and all rules, regulations and requirements (including internal rules, policies and procedures and those of any regulatory body or stock exchange, code of conduct or statutory provision) to which you, the Company or any other Group Company are from time to time subject. During your employment with the Company you will not hold any other offices, directorships or positions (whether paid or unpaid) or be directly or indirectly employed, engaged, concerned or interested in the conduct of any other business or undertaking whether or not competing in any respect with the Company or any other member of the Group save through your holding less than three per cent of the issued securities of any class of any company listed on a recognised stock exchange. The Company reserves the right to appoint any other person to act jointly with you. 3. Place of Work You will be based at your home address in Tysoe, Warwickshire, although you agree to attend the Company’s offices and such other places as necessary for the proper performance of your duties. You will also be required to travel both inside and outside the UK on Company business and you agree to make yourself available as necessary for business travel in accordance with Company instructions. If you are required to work outside the UK for more than one month, details will be provided to you prior to your departure. 4. Remuneration Your annual basic salary is £279,657.88, subject to applicable deductions and payable monthly in arrears. You are eligible to participate in a Short Term Incentive Plan (“
